DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to restrictable inventions and different species.  
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-18, drawn to a touch display device with details on the metal layer and image display, classified in G06F3/04164.
Claims 19-22, drawn to touch display device with details of testing, classified in G06F11/263.

If Invention I above is elected, restriction to one of the following inventions is also required under 35 U.S.C. 121:
Claims 6-7, 10-11, drawn to a stack-up of the touch device of Figs. 3A-3C, classified in G06F3/0412
Claims 5 and 8-9, drawn to touch electrodes area occupation of Figs. 6-7, classified in G06F3/0443
Claims 13-14, drawn to routing lines layouts of Figs. 10-13, classified in G06F3/04164
Claims 15-18, drawn to details of redundant routing line of Figs. 14-17, classified in H01L27/3276

If Inventions I and a. above are elected, the application contains claims directed to the following patentably distinct species:
Stack-up of Figs. 3A-3B
Stack-up of Fig. 3C

Different area occupation of Fig. 6
Equivalent area occupation of Fig. 7

If Inventions I and c. above are elected, the application contains claims directed to the following patentably distinct species:
Vertica lines layout of Figs. 10, 12-13
Horizontal lines layout of Fig. 11

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related touch display devices, and
Inventions a. through d. are directed to related parts of a touch display device. 
The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
In the instant case:
Inventions I and II as claimed can have materially different designs because Invention I does not require the test lines of Invention II and Invention II does not require the sensor metal layers as required by Invention I, furthermore Invention I can be tested by a separate method that doesn’t require the test lines as outlined in Invention II. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions a. through d. have materially different designs because they are directed to different independent components of a touch display device, in specific the stack-up of the 
The species i. through iv. are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species as clearly observed by the claims and the corresponding figures. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed invention and a corresponding single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim appears to be generic.
Restriction for examination purposes as indicated is proper because all the inventions and species listed in this action are independent or distinct for the reasons given above and there is a search and/or examination burden because at least the following reason(s) apply:  the inventions and species have acquired a separate status in the art in view of their different classification, the inventions and  species have acquired a separate status in the art due to their recognized divergent subject matter and the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include: 
(i) an election of either invention I or Invention II to be examined even though the requirement may be traversed (37 CFR 1.143) 
(ii) if Invention I is elected, an election of either of inventions a, b, c, or d to be examined even though the requirement may be traversed (37 CFR 1.143) 
(iii) if either of Invention a through c is elected, then an election of a single corresponding species i. to vi. to be examined even though the requirement may be traversed (37 CFR 1.143) and identification of the claims encompassing the elected species, including any claims subsequently added. 

An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the invention or species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions or species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention or species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882. The examiner can normally be reached 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LILIANA CERULLO/Primary Examiner, Art Unit 2621